DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings, filed August 18, 2021, have been entered. However, these drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (a) slot 64 (see paragraph [0030]),    (b) slot 53 (see paragraph [0031]), and (c) release arm 71 (see paragraph [0035]). 
Further, the drawings are objected to because Figures 2A, 2B and 2C do not properly correlate to Figure 1B. In particular, in Figure 1B, the ends of 62 and 63, near 40a and 40b, are located in front of 30a and 30b, and in Figures 2A-2C, the ends at 62b, 63b are located behind 30a and 30b.  Note the Section 112 rejection, advanced below.  
Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first ends at “a same pivot”, as in claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that all remaining claims are also rejected since they depend directly or indirectly from rejected claim 1, even though do not separately contain any Section 112 rejections.
Claim 1 is rendered indefinite by the last two lines thereof. Note that the engagement surface of the latch is element 68 and the engagement surface of the stop is element 54 (see lines 12-13 of paragraph [0039]). Thus, especially in view of Figure 2D, which shows the unfolded configuration, it appears improper to Accordingly, it appears that “in a folded configuration”, in the last line of claim 1, should be changed to --in the unfolded configuration-- (since the configurations have been set in the previous three lines).
Claim 5 is rendered indefinite since the structural relationship is unclear. In particular, in claim 1, in lines 12-13, the first connector has been set forth as having a first end (62a) pivotably coupled to the slider (61) and a second end (62b) pivotably coupled to the first pivot (40a - where the first pivot has been recited as where the first frame member is pivotably coupled to the first shelf member, in lines 3-5). This rejection is also applicable to claim 6. Thus, it appears that the “second end” in line 1 of claims 5 and 6 should be changed to --the first end--.
In view of the drawing objection advanced above, the structural relationship between the elements in claim 7 is unclear, thereby blurring the metes and bounds of the claim. This rejection is also applicable to claim 8.
Claim 8 is rendered indefinite since it depends from itself, thereby blurring the metes and bounds of the claim. The claim has been examined as though it depends from claim 1.
The limitation “the slide locking engagement mechanism” in line 2 of claim 9 lacks proper antecedent basis in the claim. 

Allowable Subject Matter
Claims 1 and 5-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and claims 2-4 and 10-17 are objected to as being dependent upon a rejected base claim.

[un]folded configuration” (emphasis added, note Section 112 rejection, advanced above), as is required in the last two lines of claim 1. See Figure 9 (i.e., the unfolded configuration), which shows the top surface (i.e., the engagement surface) of the slide locking mechanism (41) being spaced from the bottom surface (i.e., the engagement surface) of the stop (44). 
With respect to U.S. Patent No. 8,256,629, while this reference (see Figure 4) discloses the shelf members (211, 211), the frame members (12, 12), the slide rail (31), the stop (34), the slide locking mechanism (33) with a slider (332) sliding along the rail (31), the latch (41) and an engagement surface (on 331 - see column 6, lines 3-22) on the slide locking mechanism that engages an engagement surface on the stop (34), the first and second connectors (32, 32) of the slide locking mechanism are not “pivotably connected to the first [or second] pivot”, i.e., where the first and second pivots are defined where the shelf member 211 meets the frame member 12, as is required in claim 1 (see lines 12-15). Rather, the connectors (32) are pivotably coupled at a different point (unnumbered - see Figure 4) on the frame members (12). 
Further, with respect to U.S. Patent No. 8,256,629, in Figures 9-13, which depicts a different embodiment, although the connectors (32’, 32’) are shown as being pivotably coupled to the first and second pivots (see Figure 9), as required in claim 1, the engagement surface of the slide locking mechanism does not engage the engagement surface of the stop when in the “unfolded” configuration (note Section 112 rejection, advanced above), as is required in the last two lines of claim 1. Rather, the element (unnumbered, i.e., the pivot) between the top surface (i.e., the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 14, 2022